Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The accused was convicted of aggravated assault, in violation of Article 128, Uniform Code of Military Justice, 10 USC § 928. The principal contested issue at the trial was whether the accused or someone else cut the victim during a street fight. In the post-trial advice to the convening authority, the staff legal officer summarized the evidence for both the Government and defense, but did not give any reason for his recommendation that the evidence established the accused’s guilt beyond a reasonable doubt. Before the board of review, the accused contended that under our decision in United States v Bennie, 10 USCMA 159, 27 CMR 233, the review was legally inadequate. The issue was decided against him. For the reasons set out in the Bennie case, we hold that the board of review erred.
The decision of the board of review is reversed. The record of trial is returned to The Judge Advocate General of the Navy for submission to a corn-petent convening authority for further proceedings in accordance with Articles 61 and 64 of the Uniform Code of Military Justice, 10 USC §§ 861, 864.
Judge Ferguson concurs.